316 S.E.2d 870 (1984)
STATE of North Carolina
v.
William Frank McCLEARY.
No. 13A84.
Supreme Court of North Carolina.
July 6, 1984.
Rufus L. Edmisten, Atty. Gen. by Steven F. Bryant, Asst. Atty. Gen., Raleigh, for the State.
Gingles & Hamrick by Ralph C. Gingles, Jr., Dastonia, for defendant-appellant.
PER CURIAM.
We have considered the briefs of the parties, they having by stipulation waived oral argument, on the question of the constitutionality of our statutes controlling lotteries, N.C.Gen.Stat. §§ 14-289, 14-290, and 14-292.1. We have also considered the dissenting opinion in the Court of Appeals and the thoughtful, well-reasoned, and thoroughly documented majority opinion of that court justifying its decision sustaining the constitutionality of the questioned statutes. We conclude that the decision should be and it is
AFFIRMED.